DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 45-64 are pending.  Claims 1-44 are canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out 

Claims 45-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 and 35-37 of U.S. Patent No. 9,072,710 (Provided on IDS dated May 7, 2020) (herein referred to as ‘710) in view of Gruber U.S. Publication No. 2009/0175940 A1 (Provided on IDS dated May 7, 2020). 
Claims 45-64 of the instant application claim a pre-filled bag for intravenous injection containing a stable pharmaceutical composition comprising water for injection, 4 mg/ml ibuprofen, sodium chloride, and sodium hydroxide, wherein the molar ratio of sodium hydroxide to ibuprofen is at least 1.05:1 and wherein the pharmaceutical composition is clear.
Claims 1-23 and 35-37 of ‘710 claim a pharmaceutical composition comprising an aqueous solution of ibuprofen, water for injection, and an ibuprofen solubilizing agent consisting of tribasic sodium phosphate, the aqueous solution being at a pH from 6.8 to 7.8, the molar ratio of tribasic sodium phosphate to ibuprofen being greater than 0.65:1 to about 0.9:1, and the ibuprofen remains in solution at concentrations from 4 mg/ml to 100 mg/ml without undergoing a phase transition, and the pharmaceutical composition is clear, colorless and suitable for intravenous administration, and further comprising sodium chloride.
The difference between the cited claims of the instant application and the cited claims of ‘710 is that the instant application uses sodium hydroxide as the ibuprofen solubilizing agent and ‘710 uses tribasic sodium phosphate as the ibuprofen solubilizing agent.

Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to substitute the sodium hydroxide of the instant application for the tribasic sodium phosphate of '710 and adjust the amounts to arrive at the composition claimed in '710 with a reasonable expectation of similar success since Gruber teaches that both sodium hydroxide and tribasic sodium phosphate are useful as ibuprofen solubilizing agents.  Likewise, it would have been obvious to a person of ordinary skill in the art to substitute the tribasic sodium phosphate of '710 for the sodium hydroxide of the instant application and adjust the amount to arrive at the composition claimed in the instant application with a reasonable expectation of similar success since Gruber teaches that both sodium hydroxide and tribasic sodium phosphate are useful as ibuprofen solubilizing agents.  Thus, in view of Gruber, the claims of the instant application and the claims of ‘710 are mutually obvious and therefore the claims of the instant application are rendered obvious over ‘710 and are thus rejected.

Claims 45-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 25-28 of U.S. Patent No. 9,072,661 (Provided on IDS dated May 7, 2020) (herein referred to as ‘661) in view of Gruber U.S. Publication No. 2009/0175940 A1 (Provided on IDS dated May 7, 2020). 

Claims 1-19 and 25-28 of ‘661 claim a pharmaceutical composition suitable for parenteral administration comprising an aqueous solution of ibuprofen, water for injection, and an ibuprofen solubilizing agent consisting of tribasic sodium phosphate, and further comprising sodium chloride, wherein the molar ratio of tribasic sodium phosphate to ibuprofen is greater than 0.65:1 to about 0.9:1, and the ibuprofen is in a concentration from about 4 mg/ml to 100 mg/ml.
The difference between the cited claims of the instant application and the cited claims of ‘661 is that the instant application uses sodium hydroxide as the ibuprofen solubilizing agent and ‘661 uses tribasic sodium phosphate as the ibuprofen solubilizing agent.
Gruber teaches that ibuprofen can be solubilized in aqueous media with bases including sodium hydroxide, potassium hydroxide, sodium or potassium carbonate, sodium or potassium glycinate, or tribasic sodium or potassium phosphate (abstract and [0027]).
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to substitute the sodium hydroxide of the instant application for the tribasic sodium phosphate of '661 and adjust the amounts to arrive at the composition claimed in '661 with a reasonable expectation of similar success since .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 45-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berghaus DE-19912436 (Machine English Translation-of record- provided on IDS dated May 7, 2020) in view of Ortuzar et al. WO 2011/144677 A1.
Claims 45-64 of the instant application claim a pre-filled bag for intravenous injection containing a stable pharmaceutical composition comprising water for injection, 
Berghaus teaches that ibuprofen is one of the well-known group of non-steroidal anti-inflammatory drugs (NSAIDs) having anti-inflammatory and analgesic properties used to treat rheumatoid arthritis and other inflammatory joint diseases, rheumatism and gout (page 1).  Berghaus teaches that due to its analgesic properties, ibuprofen is also widely used as a pain reliever (page 1). 
 Berghaus teaches an aqueous ibuprofen solution that is useful as a medicament especially in intravenous infusions (abstract, page 1 and claim 9).  Berghaus teaches that ibuprofen is readily soluble in most organic solvents, but is sparingly water-soluble (page 1).  Berghaus teaches that an object of the invention is to provide an ibuprofen solution that is suitable as a medicament especially for intravenous infusion and is stable as a purely aqueous solution over a very long period of time without active substance decomposition (page 2).  Berghaus teaches an aqueous solution of ibuprofen, suitable for intravenous infusion, which comprises trometamol as a buffer, wherein the pH of the solution is in the range of 7.8 to 8.2, and further comprises sodium chloride, sodium hydroxide and hydrochloric acid (pages 2-3 and claims 4 and 5).
	Berghaus specifically teaches that the ibuprofen solution contains from 200-1200 mg of ibuprofen and preferably about 400 mg or about 800 mg of ibuprofen per 100 ml of the final solution (page 3 and claims 3 and 5).  Thus Berghaus specifically teaches an ibuprofen solution preferably at a concentration of 4 mg/ml or 8 mg/ml.

Berghaus provides a specific example wherein 50 ml of sterilized infusion solution is prepared by first preparing 100 liters of solution and transferring 50 ml of solution into 50 ml infusion bottles which are closed with sterilized and siliconized stopper for infusion bottles and aluminum crimp caps (pages 3-4).  Berghaus teaches that the 100 liters was prepared comprising dissolving 540 g of sodium chloride, 150 g of sodium hydroxide, 605 g trometamol and 800 g of ibuprofen until complete dissolution, adjusting the pH to 7.8-8.2 with 1N hydrochloric acid and then adding water for injection until 100 liters (page 4).  Said ibuprofen solution has a concentration of 8 mg/ml at a pH of 7.8 to 8.2 (page 4).  Berghaus further teaches that the solution was filtered and thus was sterile and transferred into 50 ml infusion bottles (page 4).  
Thus Berghaus specifically teaches a sterile ibuprofen solution for intravenous infusion having a molar ratio of sodium hydroxide to ibuprofen of approximately 1:1 since Berghaus specifically teaches a composition comprising 800 mg of ibuprofen 
Thus Berghaus specifically discloses a pre-filled bottle for intravenous injection comprising a stable pharmaceutical composition comprising water for injection, 4 mg/ml or 8 mg/ml ibuprofen, sodium chloride, and sodium hydroxide, wherein the molar ratio of sodium hydroxide to ibuprofen is about 1:1 and wherein the pharmaceutical composition is clear.  Berghaus specifically teaches preparing sterile ibuprofen compositions for intravenous infusion.  
Berghaus does not specifically teach a molar ratio of sodium hydroxide to ibuprofen of at least 1.05:1.  Berghaus does not teach a bag made of polypropylene, polyolefin or polyvinylchloride.
Although Berghaus does not specifically teach a molar ratio of sodium hydroxide to ibuprofen of at least 1.05:1, Berghaus teaches a molar ratio of about 1:1 which is very close to Applicant’s claimed ratio.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
Therefore Applicant’s claimed ratio is rendered obvious since the ratio of the prior art is very close to Applicant’s claimed ratio, and the prior art teaches that the composition has the same properties as claimed in the instant claims, i.e. the composition is clear and stable without degradation or precipitation of the active ingredient for over five years.  Furthermore, the properties as claimed in instant claims 47-49 and 56-58 are rendered obvious since the Berghaus renders obvious a similar composition as claimed being clear and stable comprising the same components as claimed wherein the ratio of sodium hydroxide to ibuprofen is very close to the claimed ratio.  Thus since the ratio of the prior art is very similar to the claimed ratio, the expectation exists that the composition of the prior art will have the same properties as the composition claimed in the instant claims.  
Although Berghaus does not teach a bag made of polypropylene, polyolefin or polyvinylchloride, it would be within the skill of an ordinary artisan to use materials well-known in the art.  
Ortuzar et al. teaches pharmaceutical compositions comprising ibuprofen for injection which contain the same components as the composition of Berghaus (abstract).  Ortuzar et al. teaches that ibuprofen is a drug that has become very well-
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to use any container known in the art suitable for storing an intravenous ibuprofen solution.  Ortuzar et al. provides teachings that containers made of plastics including polypropylene, PVC and polyethylene were known in the art to be suitable for storing intravenous ibuprofen solutions.  Thus the use of container including bags made of plastics such as PVC or polypropylene is rendered obvious in view of the teachings Ortuzar.
Claims 63 and 64 are rendered obvious since both Berghaus and Ortuzar teach that ibuprofen is well-known in the art to be useful for treating pain and fever.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings. 
 
Conclusion
Claims 45-64 are rejected.  Claims 1-44 are canceled.  No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 12:00 PM-5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/
Primary Examiner, Art Unit 1627
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627


KRM